Yoorhies, J..
The plaintiff and the defendant trace up their respective titles to the property in dispute, through mesne conveyances, to a common ancestor, E. T. Hall. The difficulty has arisen from the construction placed upon the transfer from Hall to Abraham Stotts; for the plaintiff claims through the latter, and the, defendant through his son!
The contract between Hall and Stotts was a mixed sale and exchange. The former conveyed the property in dispute to the latter’s minor children in exchange for property belonging to them. In the notarial deed the father appeared simply as representing them in the transaction.
The property, then, never belonged to Abraham Stotts, through whom the plaintiff holds title; and the subsequent sale of it, in his succession, was an absolute nullity, being the sale of another’s property. C. C. 2421. The plaintiff, consequently, has no title to the land.
Judgment affirmed.